Judgment modified by striking from said judgment wherever occurring the words “ motor vehicles or any vehicles,” or similar expressions, and inserting in lieu thereof “ all other motor vehicles or any vehicles except those designed for family use or pleasure by the owners and occupants of the premises; ” as so modified the judgment is unanimously affirmed, with costs to respondent. The purpose of the modification is to permit use of the driveway as was originally intended by the easement and restricting fully the business use thereof made by the defendants with any kind of vehicle. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.